DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the April 28, 2021 Office Action, filed on July 22, 2021, is acknowledged.
Any rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
Applicant’s amendment filed July 22, 2021 has been entered. Claims 14 and 22-23 are cancelled. Claims 1-13 and 15-21 are pending. Claims 1, 13, 19, and 20 are amended. Claims 1-13 and 15-21 are currently under examination.  

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendment to claim 13 to depend from claim 11.
15 recites the limitation “the particle-bound segment” in line 3.  Claim 15 depends from amended claim 13, which now depends from claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-13, and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 5, 2019).  This rejection is modified in view of Applicant’s amendment to claims 1, 13, 19, and 20 and cancellation of claim 14.
Regarding claims 1 and 19, Gourguechon et al. teaches methods and compositions for enriching for sequences of interest from a sample and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (claim 1, see abstract, and paras 0010-0012).  Gourguechon et al. further teaches methods wherein the Cas endonuclease is Cas9, Cas9 nickase, and catalytically dead dCas9 (see para 0010 and Example 9).  Gourguechon et al. further teaches obtaining a plasma sample and non-plasma samples selected from whole blood, serum, tears, saliva, mucus, cerebrospinal fluid, feces, and urine et al. further teaches the nucleic acids of the invention are either provided or extracted from a sample (see para 0114).  
Claim 1 of the instant application recites, "the method comprising", which allows additional steps to achieve enriching a sample.  Gourguechon et al. teaches isolating target nucleic acids before introducing Cas endonuclease (see para 0018) and after introducing Cas endonuclease (see claims 2 and 51).  Gourguechon et al. further teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 23 and para 0180-0182).  
Regarding claim 2, Gourguechon et al. teaches the method of claim 1, wherein the Cas endonuclease is Cas9 (see claim 16 and paras 0010-0012 and 0179).
Regarding claim 3, Gourguechon et al. teaches the method of claim 2, wherein the teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 23 and para 0180-0182).
Regarding claim 4, Gourguechon et al. teaches the method of claim 1, wherein the target nucleic acid comprises cDNA (see paras 0010-0012 and 0210).
Regarding claim 5, Gourguechon et al. teaches isolating target nucleic acids before introducing Cas endonuclease (see para 0018) and after introducing Cas endonuclease (see claims 2 and 51).
Regarding claim 6, Gourguechon et al. teaches the method of claim 1, further comprising amplifying the target nucleic acid sequences (see para 0182 and 0185).
et al. teaches the method of claim 6, further comprising sequencing target nucleic acids and analyzing the sequence reads to provide genetic information of a subject (see paras 0018 and 0203-0204).
Regarding claims 11 and 12, Gourguechon et al. teaches detecting the target nucleic acid by hybridizing the target nucleic acid to a probe or to a primer for detection or amplification (see Figs. 8, 9, and 11), or by labelling the target DNA with a biotin label (see paras 0011-0012 and Fig. 3).
Regarding claim 13, Gourguechon et al. teaches the method of claim 11, detecting target nucleic acid by labelling the target DNA with a biotin label, separating the bound portion from other components by binding an affinity tag, and eluting from the Cas9/gRNA complex, and amplifying and sequencing the target DNA (see paras 0010-0012).
Regarding claim and 15, Gourguechon et al. teaches biotin labelled DNA recovered by adding streptavidin beads and captured using a magnetic stand (see para 0207).  Gourguechon et al. further teaches the method of claim 13, wherein intact DNA uncut by Cas9 carries a biotin label (Example 9).
Regarding claim 16 and 17, Gourguechon et al. teaches detecting target nucleic acids applying the sample to a column and separating bound nucleic acid from unbound nucleic acid by size exclusion (see paras 0012 and 0197 and claim 43).
Regarding claim 18, Gourguechon et al. teaches enriching target DNA using a CRISPR-Cas system and detecting the target nucleic acid with gel electrophoresis (see paras 0200-0201 and Example 11).
Regarding claims 20 and 21, Gourguechon et al. teaches methods for detecting enriched sequences of interest from a sample using CRISPR-Cas system protein-gRNA complexes (claim 1, see abstract, and paras 0010-0012).  Gourguechon et al. further teaches methods obtaining bodily fluid samples including plasma and wherein the Cas endonuclease is Cas9 (see para 0110).  Gourguechon et al. further teaches the nucleic acids of the invention are et al. teaches methods of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 23 and para 0180-0182).  Gourguechon et al. further teaches detecting at least one protected nucleic acid (paras 0016 and 0197).

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive.  Applicant argues that Gourguechon et al. does NOT teach or suggest that a Cas endonuclease can protect a target from digestion.  The Office directs Applicant to several embodiments involving Cas complexes binding nucleic acids while digesting unbound nucleic acid with exonuclease, as described by Gourguechon et al. discussed in the 35 U.S.C. 102 discussion above (see paras 0110, 0162-0164 and 0181-0182).  Applicant is pointing out embodiments that the Office is not relying on. Therefore, the rejection of claims 1-7, 11-13, and 15-21 under 35 U.S.C. 102(a)(1) as being anticipated by Gourguechon et al. is maintained.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS , as applied to claims 1-7, 11-13, and 15-21 above, and further in view of Cann et al. 2016 (US 20160017396 Al, published January 21, 2016; as cited in the IDS filed on February 5, 2019).  This rejection is modified in view of Applicant’s amendment to claim 1 and cancellation of claims 14 and 22-23.
The teachings of Gourguechon et al. are applied to claims 8-10 as they are applied to claims 1-7, 11-13, and 15-21 under 35 U.S.C. § 102 above.
Gourguechon et al. teaches methods and compositions for enriching for sequences of interest from a sample using CRISPR-Cas system protein-gRNA complexes, wherein the Cas endonuclease is Cas9, Cas9 nickase, and catalytically dead dCas9 (claim 1, see abstract, and paras 0010-0012).  Gourguechon et al. further teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 23 and para 0180-0182).  Gourguechon et al. further teaches enriching target nucleic acids present at about 0.01%-0.001% in the biological sample (see para 0179).
However, Gourguechon et al. does not teach the limitations of claims 8 and 9 of analyzing the target nucleic acid to describe one or more variants in a subject or that the variant is specific to a disease. Gourguechon et al. further does not teach a method for enriching a target nucleic acid from a bodily fluid sample for detecting disease in a patient.
Cann et al.'s disclosure is directed to a variety of methods for enriching target nucleic acids using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract).  Cann et al. further teaches methods for improving enriching and/or detecting mutations from cell free DNA isolated from maternal plasma and cancer patients for detecting disease in patients (see para 0156 and 0165).
Regarding claims 8 and 9, Cann et al. teaches methods for sequencing target DNA sequences from ctDNA isolated from cancer patients and analyzing the target DNA sequences 
Regarding claim 10, Cann et al. teaches more sensitive methods of enriching and detecting single nucleotide variants (SNV), including point mutations and SNPs, present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 0166).  Cann et al. further teaches obtaining the target DNA from a subject's plasma or serum (see claim 22).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the methods of Gourguechon et al. detect specific mutations and variants in bodily fluid samples to detect disease in patients as described by Cann et al. The ordinary artisan would have been motivated to combine the methods of Gourguechon et al. and Cann et al. to provide improved methods of enriching and detecting target nucleic acid for detecting disease in patients with a high level of sensitivity.  The ordinary artisan would have had a reasonable expectation of success because both Gourguechon et al. and Cann et al. are directed to improved methods of detecting target nucleic acids with CRISPR/Cas systems and can be used to diagnose patients.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant's invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive.  Applicant argues that Gourguechon does not teach or suggest that a Cas endonuclease can actually, actively protect a nucleic acid from digestion by exonuclease and that Cann does not cure the alleged deficiencies of Gourguechon.  Applicant further argues that .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Office submits that Cann et al. does not disclose a method of binding Cas to a nucleic acid while digesting unbound nucleic acid with exonuclease. 
However, Applicant is pointing out embodiments in Gourguechon et al. that the Office is not relying on.  The Office directs Applicant to several embodiments involving Cas endonuclease binding nucleic acids while digesting unbound nucleic acid with exonuclease, as described by Gourguechon et al. discussed in the 35 U.S.C. 102 discussion above (see paras 0110, 0162-0164 and 0181-0182).  Furthermore, the Office is relying on Cann et al. to teach enriching target nucleic acids with Cas endonuclease, where the methods include analyzing target nucleic acids to describe one or more variants specific to a disease in a subject.
Accordingly, the rejection of claims 1-13 and 15-21 under 35 U.S.C. 103 as being unpatentable over Cann et al., in view of Gourguechon et al. is maintained. The rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Gourguechon et al., as applied to claims 1-7, 11-13, and 15-21 above, and further in view of Cann et al. is maintained.



Double Patenting - withdrawn
Rejection of claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/018926 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July 22, 2021. 
Rejection of claims 1-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/007498 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July 22, 2021. 
Rejection of claims 1-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/150962 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July 22, 2021. 
Rejection of claims 1-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/179523 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July 22, 2021. 
Rejection of claims 1-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 16/007541 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July 22, 2021. 
Rejection of claims 1-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/159116 (reference application) is withdrawn in view of Applicant’s arguments filed July 22, 2021. 


Response to Arguments
Applicant’s arguments, see page 7, paragraph 3, filed July 22, 2021, with respect to the rejection of claims 1-23 on the ground of have been fully considered and are persuasive.  The rejection of April 28, 2021 has been withdrawn. 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636